                          Matthew Singer
                          Christopher J. Slottee
                          HOLLAND & KNIGHT LLP
                          420 L Street, Suite 400
                          Anchorage, Alaska 99501
                          Telephone: (907) 263-6300
                          Facsimile: (907) 263-6345
                          matt.singer@hklaw.com
                          christopher.slottee@hklaw.com

                                   Attorneys for Defendants
                                   City of Togiak and Teodoro Pauk

                                                  IN THE UNITED STATES DISTRICT COURT

                                                         FOR THE DISTRICT OF ALASKA

                          RONALD OERTWICH,                           )
                                                                     )
                                           Plaintiff,                )
                                                                     )
                                   v.                                )
                                                                     )
                          CITY OF TOGIAK and TEODORO                 )
                          PAUK, in his individual and official       )
                          capacities,                                )
                                                                     )
                                           Defendants.               )      Case No. 3:20-cv-00018-SLG
                                                                     )

                                         DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF
                                         MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

                          I.       INTRODUCTION

                                   This is the second time these claims have come before this Court. Plaintiff Ronald

                          Oertwich (“Plaintiff” or “Oertwich”) originally sued Defendants City of Togiak (“City”)

  HOLLAND &               and Teodoro Pauk (“Pauk,” and collectively, “Defendants”), as well as other defendants,
  KNIGHT LLP
420 L Street, Suite 400
Anchorage, AK 99501       in this Court in Oertwich v. Traditional Village of Togiak et al., Case No. 3:19-cv-00082-
Phone: (907) 263-6300
 Fax: (907) 263-6345

                          #72624151_v3


                               Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 1 of 16
                          JWS (Oertwich I). In Oertwich I, this Court dismissed with prejudice all of Plaintiff’s

                          claims against Pauk and Plaintiff’s punitive damages claim against the City. It also

                          dismissed the remaining state claims against the City without prejudice, as the Court

                          declined to retain supplemental jurisdiction over Plaintiff’s remaining state law claims

                          once it had dismissed all of the federal claims asserted by Plaintiff.

                                 Plaintiff then refiled his claims against the City and Pauk in state court. Plaintiff,

                          however, added a federal § 1983 claim against the City and Pauk. Accordingly, as Plaintiff

                          was now asserting a federal claim against the City and Pauk, Defendants removed

                          Plaintiff’s state court case to this Court.

                                 As such, the parties are now back in federal court, and Plaintiff is asserting claims

                          that have been previously dismissed with prejudice by this Court. Defendants therefore

                          move to dismiss all of Plaintiff’s claims against Pauk and Plaintiff’s claim for punitive

                          damages against the City on the grounds that this Court dismissed those claims with

                          prejudice in Oertwich I, such that they are barred by res judicata.

                                 The City also moves to dismiss Plaintiff’s claim for injunctive relief against the

                          City. The complaint contains no facts describing the injunctive relief sought, the harm

                          such relief is meant to address, the imminence of that harm, or why Plaintiff’s harm is not

                          reparable with money damages. In the absence of these factual allegations, Plaintiff has

                          failed to state a claim for injunctive relief and that claim should also be dismissed.


  HOLLAND &
  KNIGHT LLP
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS                      PAGE 2 OF 16
 Fax: (907) 263-6345      FOR FAILURE TO STATE A CLAIM
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                            Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 2 of 16
                          II.     FACTS

                                  A.      Oertwich I 1

                                  On March 26, 2019, Oertwich filed a complaint in this Court asserting claims

                          against (i) the Traditional Village of Togiak and 14 individuals who are members of the

                          Tribe and performed official duties on behalf of the Tribe (the “Tribal Defendants”), (ii)

                          the State of Alaska’s Department of Public Safety, (iii) the Village Public Safety Officer

                          (“VPSO”), and the City. 2 Oertwich’s claims were “rooted in the fact that the Tribe

                          banished him from Togiak on the grounds that he brought alcohol into the village and

                          Plaintiff nevertheless returned to the village.” 3 The complaint alleged the Tribe issued an

                          order banishing Oertwich from Togiak for being in possession of prohibited substances,

                          that Oertwich was promptly placed on a plane out of Togiak, that Oertwich returned to

                          Togiak the next day, that Oertwich was arrested by Tribal officers upon his return to

                          Togiak, that Tribal officers then held Oertwich for several days in the Togiak jail under the




                          1
                                  Pursuant to Local Rule 7.3(d), Defendants have filed a stand-alone Request for Judicial
                          Notice concurrently with this Motion. The only source of information used in this Motion other
                          than the instant complaint are docket entries from an earlier District of Alaska case titled Oertwich
                          v. Traditional Village of Togiak et al., Case No. 3:19-cv-00082-JWS, and courts routinely take
                          judicial notice of entries in prior related actions. All references to Exhibits in this Motion are
                          references to Exhibits in the Request for Judicial Notice.
                          2
                                  Ex. 1, ¶¶ 1-23.
  HOLLAND &               3
  KNIGHT LLP                      Ex. 2 at 2.
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS                            PAGE 3 OF 16
 Fax: (907) 263-6345      FOR FAILURE TO STATE A CLAIM
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                              Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 3 of 16
                          supervision of Tribal members, and that Tribal members subsequently bound Oertwich and

                          placed him on a plane out of the village. 4

                                   Plaintiff’s complaint in Oertwich I asserted claims against the City for false

                          imprisonment and negligent infliction of emotional distress. 5 Plaintiff did not assert any

                          federal claims against the City in Oertwich I. 6

                                   Plaintiff’s complaint in Oertwich I asserted federal and state law claims against the

                          Tribal Defendants, including against Pauk in his capacity as a member of the Tribe. 7 The

                          claims included false imprisonment, negligent infliction of emotional distress, intentional

                          infliction of emotional distress, battery, and “violation of the civil rights act.” 8

                                   Plaintiff’s complaint in Oertwich I alleged that the Oertwich I Court had federal

                          question jurisdiction because of the federal claims being asserted against the Tribal

                          Defendants, and supplemental jurisdiction over the remaining state law claims. 9 The

                          Oertwich I complaint also included a request for punitive damages. 10

                                   On April 25, 2019, the City moved to dismiss Oertwich’s claim for punitive

                          damages against the City in Oertwich I on the grounds that punitive damages were not


                          4
                                   Ex. 1, ¶¶ 24-42.
                          5
                                   Id., ¶¶ 71-76
                          6
                                   Id.
                          7
                                   Id., ¶¶ 52-70.
                          8
                                   Id.
                          9
                                   Id., ¶¶ 1-4.
  HOLLAND &               10
  KNIGHT LLP                       Id., Request for Relief Section IV.
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS                           PAGE 4 OF 16
 Fax: (907) 263-6345      FOR FAILURE TO STATE A CLAIM
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                               Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 4 of 16
                          recoverable against the City as a matter of law. 11 Plaintiff did not oppose that motion, and

                          on June 7, 2019, the Oertwich I Court dismissed Oertwich’s claim for punitive damages

                          against the City with prejudice. 12

                                   On May 28, 2019, the Tribal Defendants, including Pauk, moved to dismiss the

                          claims against them on various immunity grounds. 13 That motion was granted on

                          September 12, 2019, and the Oertwich I Court dismissed all of Plaintiff’s claims against

                          the Tribal Defendants, including Pauk, on tribal sovereign immunity grounds. 14 In its

                          order, however, the Oertwich I Court noted that Pauk remained in the case to the extent

                          that Oertwich was asserting claims against him in his former capacity as Mayor of

                          Togiak. 15 The claims against Pauk in his capacity as Tribal member or official were

                          dismissed with prejudice. 16

                                   With the dismissal of the claims against the Tribal Defendants, the only claims

                          remaining in the case were state law claims. Accordingly, on September 23, 2019, the City

                          asked the Oertwich I Court to decline to retain supplemental jurisdiction over the remaining




                          11
                                   Ex. 3.
                          12
                                   Ex. 4.
                          13
                                   Ex. 5.
                          14
                                   Ex. 2 at 15.
                          15
                                   Id.
  HOLLAND &               16
  KNIGHT LLP                       Id.
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS                     PAGE 5 OF 16
 Fax: (907) 263-6345      FOR FAILURE TO STATE A CLAIM
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                               Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 5 of 16
                          state law claims against the City and to dismiss those state law claims without prejudice. 17

                          Plaintiff did not oppose that motion.

                                   While the City had moved to dismiss without prejudice the purely state law claims

                          asserted against it, Pauk remained in the case based on Plaintiff’s suggestion that he was

                          asserting some type of claim against Pauk in his capacity as an official of the City.

                          Plaintiff’s complaint in Oertwich I, however, did not contain any such allegations.

                          Accordingly, on October 2, 2019, Pauk filed a motion for a more definite statement of

                          Plaintiff’s claims against Pauk. 18 Plaintiff did not oppose that motion.

                                   While Pauk’s motion for a more definite statement was pending, the Court granted

                          the City’s motion to dismiss without prejudice on October 24, 2019, but limited its

                          dismissal to the City. 19 The Oertwich I Court ruled that “[a]ll plaintiff’s claims against the

                          City of Togiak are dismissed without prejudice to renewal in state court.” 20

                                   Three days later, on October 27, 2019, the Oertwich I Court granted Pauk’s motion

                          for a more definite statement of Plaintiff’s claims against Pauk. 21 Plaintiff was ordered to

                          amend his complaint to assert with more specificity his claim against Pauk in his capacity

                          as a City official. 22 Plaintiff, however, did not file an amended complaint in the time


                          17
                                   Ex. 6.
                          18
                                   Ex. 7.
                          19
                                   Ex. 8.
                          20
                                   Id.
                          21
                                   Ex. 9.
  HOLLAND &               22
  KNIGHT LLP                       Id.
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS                       PAGE 6 OF 16
 Fax: (907) 263-6345      FOR FAILURE TO STATE A CLAIM
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                               Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 6 of 16
                          ordered by the Oertwich I Court. Accordingly, on November 14, 2019 Pauk moved to

                          dismiss all claims against him on the grounds that Plaintiff had been ordered to amend his

                          complaint to assert a more definite claim against Pauk and had failed to do so. 23 Plaintiff

                          did not oppose that motion.

                                   On November 26, 2019, the Oertwich I Court entered final judgment dismissing

                          Plaintiff’s claims against the City without prejudice. 24

                                   On December 17, 2019, the Oertwich I Court granted Pauk’s motion to dismiss,

                          dismissing all of Oertwich’s claims against Pauk with prejudice because Plaintiff had failed

                          to comply with the Court’s order and asserted a specific claim against Pauk. 25 The Court

                          ruled “Defendant Teodoro Pauks motion to dismiss with prejudice at docket [60] has not

                          been opposed. Upon review, the court finds the motion has merit. The motion at docket

                          60 is granted. Plaintiffs claims against Teodoro Pauk are dismissed with prejudice.” Final

                          judgment on all of Plaintiff’s claims against Pauk with prejudice was then entered in

                          Oertwich I on December 19, 2019. 26

                                   To summarize Oertwich I:



                          23
                                   Ex. 10.
                          24
                                   Ex. 11.
                          25
                                  Ex. 12. Pauk had also filed a motion to dismiss the claims against Pauk on the grounds
                          that the Court should not continue to exercise supplemental jurisdiction over the state law claims
                          against Pauk after the Court had dismissed the sole federal question claims in the case. Ex. 13.
                          The Court denied that motion as moot given its dismissal with prejudice of Plaintiff’s claims
                          against Pauk. Ex. 14.
  HOLLAND &               26
  KNIGHT LLP                       Ex. 15.
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS                         PAGE 7 OF 16
 Fax: (907) 263-6345      FOR FAILURE TO STATE A CLAIM
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                               Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 7 of 16
                                         • Plaintiff filed suit in federal court against the City and against
                                           Pauk in his capacity as both a member of the Tribe and as a
                                           former City official; 27
                                         • Plaintiff asserted only state law claims against the City in
                                           Oertwich I and sought punitive damages from the City; 28
                                         • The Oertwich I Court dismissed with prejudice Plaintiff’s
                                           claim for punitive damages against the City; 29
                                         • The Oertwich I Court dismissed without prejudice Plaintiff’s
                                           state law claims against the City; 30
                                         • The Oertwich I Court dismissed with prejudice all of
                                           Plaintiff’s claims against Pauk, regardless of whether they
                                           were asserted against him in his capacity as a member of the
                                           Tribe or as a City official. 31

                                   B.       This Action

                                   On December 23, 2019 Oertwich filed a new complaint in Alaska state court naming

                          the City and Pauk as the sole defendants (“Oertwich II”). 32 The complaint in Oertwich II

                          alleges the same facts alleged in Oertwich I: Oertwich was banished from Togiak by the

                          Tribe, he returned to Togiak the day after being banished, and the Tribe jailed Oertwich

                          for several days after he returned to Togiak before restraining Oertwich and placing him

                          on a plane out of the village. 33


                          27
                                   Ex. 1.
                          28
                                   Id.
                          29
                                   Ex. 4.
                          30
                                   Ex. 8.
                          31
                                   Ex. 2; Ex. 12.
                          32
                                   See generally, Compl. [Dkt. 2-1].
  HOLLAND &               33
  KNIGHT LLP                       Id., ¶¶ 7-19.
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS                         PAGE 8 OF 16
 Fax: (907) 263-6345      FOR FAILURE TO STATE A CLAIM
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                               Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 8 of 16
                                   The Oertwich II complaint alleges five causes of action against the City and Pauk,

                          four of which were alleged in Oertwich I: false imprisonment, 34 intentional infliction of

                          emotional distress, 35 negligent infliction of emotional distress, 36 and battery. 37 Unlike

                          Oertwich I, Plaintiff is now also alleging a claim under 42 U.S.C. § 1983 against the City

                          and Pauk.

                                   On January 28, 2020, Defendants removed Oertwich II to this Court pursuant to

                          federal question and diversity jurisdiction. 38 The City and Pauk removed this case because,

                          unlike Oertwich I, Plaintiff is now asserting a § 1983 claim against the City and Pauk,

                          raising a federal question. 39 Moreover, given that Plaintiff’s claims are now asserted solely

                          against the City and Pauk, and Plaintiff is residing in Oregon, diversity jurisdiction was

                          also established. 40

                                   To summarize:

                                         • The Oertwich I Court dismissed with prejudice Plaintiff’s
                                           claim for punitive damages against the City, 41 and Plaintiff has
                                           refiled that claim in Oertwich II; and



                          34
                                   Id., ¶¶ 23-25.
                          35
                                   Id., ¶¶ 29-32.
                          36
                                   Id., ¶¶ 26-28.
                          37
                                   Id., ¶¶ 33-35.
                          38
                                   See Dkt. 2.
                          39
                                   Id.
                          40
                                   Id.
  HOLLAND &               41
  KNIGHT LLP                       Ex. 4.
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS                        PAGE 9 OF 16
 Fax: (907) 263-6345      FOR FAILURE TO STATE A CLAIM
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                               Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 9 of 16
                                      • The Oertwich I Court dismissed with prejudice all of
                                        Plaintiff’s claims against Pauk, regardless of whether they
                                        were asserted against him in his capacity as a member of the
                                        Tribe or as a City official, 42 and Plaintiff has refiled claims
                                        against Pauk as a City official in Oertwich II.

                          III.   STANDARD OF REVIEW

                                 A.      Motion to Dismiss for Failure to State a Claim

                                 “To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain sufficient

                          factual matter, accepted as true, to state a claim to relief that is plausible on its face.” 43

                          Plausibility requires pleading “factual content that allows the court to draw the reasonable

                          inference that the defendant is liable for the misconduct alleged.” 44 “The complaint must

                          provide more than labels and conclusions,” and while the complaint’s well-pleaded factual

                          allegations are taken as true and all reasonable inferences must be drawn in the plaintiff’s

                          favor, “the trial court does not have to accept as true conclusory allegations . . . or legal

                          claims asserted in the form of factual allegations.” 45

                                 “Generally, a court may not consider material beyond the complaint in ruling on a

                          Fed. R. Civ. P. 12(b)(6) motion. However, a court may take judicial notice of matters of




                          42
                                 Ex. 2; Ex. 12.
                          43
                                 Doe v. Yesner, No. 3:19-cv-0136-HRH, 2019 WL 4196054, at *3 (D. Alaska Sept. 4, 2019)
                          (quoting Zixiang Li v. Kerry, 710 F.3d 995, 999 (9th Cir. 2013) (quoting Ashcroft v. Iqbal, 556
                          U.S. 662, 678 (2009))) (internal brackets and quotations omitted).
                          44
                                 Id. (citations and quotations omitted).
  HOLLAND &               45
  KNIGHT LLP                     Id. (quoting In re Tracht Gut, LLC, 836 F.3d 1146, 1150 (9th Cir. 2016).
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS                      PAGE 10 OF 16
 Fax: (907) 263-6345      FOR FAILURE TO STATE A CLAIM
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                           Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 10 of 16
                          public record without converting a motion to dismiss into a motion for summary judgment,

                          as long as the facts noticed are not subject to reasonable dispute.” 46

                                 B.      Res Judicata

                                  Res judicata applies “whenever there is (1) an identity of claims, (2) a final

                          judgment on the merits, and (3) privity between parties.” 47 Identity of claims exists “when

                          two suits arise from the same transactional nucleus of facts.” 48 “Res judicata bars all

                          grounds for recovery which could have been asserted in the prior action, whether they were

                          or not.” 49 “Although res judicata is an affirmative defense, it may be raised in a Rule

                          12(b)(6) motion to dismiss.” 50

                                 C.      Injunctive Relief

                                 A plaintiff “bears the burden of showing that he has standing for each type of relief

                          sought.” 51

                                 To seek injunctive relief, a plaintiff must show that he is under threat of
                                 suffering “injury in fact” that is concrete and particularized; the threat must
                                 be actual and imminent, not conjectural or hypothetical; it must be fairly


                          46
                                 Intri-Plex Techs., Inc. v. Crest Group, Inc., 499 F.3d 1048, 1052 (9th Cir. 2007) (internal
                          quotations and citations omitted).
                          47
                                 Tahoe-Sierra Preservation Council, Inc. v. Tahoe Regional Planning Agency, 322 F.3d
                          1064, 1077 (9th Cir. 2003).
                          48
                                 Id. (internal quotations and citation omitted).
                          49
                                 Keene v. Morgan Stanley, No. 2:04-cv-2564-RRB-DAD, 2008 WL 2113387, at *2 (D.
                          Alaska May 16, 2008).
                          50
                                 Exxon Mobil Corp. v. Polar Equip., Inc., No. 3:07-cv-0224-HRH, 2008 WL 11340305, at
                          *4 (D. Alaska Nov. 18, 2008).
  HOLLAND &               51
  KNIGHT LLP                     Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009).
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS                        PAGE 11 OF 16
 Fax: (907) 263-6345      FOR FAILURE TO STATE A CLAIM
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                           Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 11 of 16
                                 traceable to the challenged action of the defendant; and it must be likely that
                                 a favorable judicial decision will prevent or redress the injury. 52

                                 A plaintiff must also plead that “there exists no speedy remedy at law.” 53

                          IV.    DISCUSSION

                                 A.      Oertwich’s Claims Against Pauk are Barred by Res Judicata

                                 Oertwich’s claims against Pauk unequivocally meet the 3-part test for res judicata.

                          Privity of the parties is met because the same plaintiff, Oertwich, is suing the same

                          defendant, Pauk. 54

                                 Oertwich I and the current action also share identity of claims because the events at

                          issue in both actions are the same. In both actions Oertwich premises his claims and

                          injuries on his banishment from Togiak, his return to Togiak, and his subsequent jailing

                          and re-banishment. 55 The two actions do more than share a common nucleus of facts—

                          they share identical facts. This more than satisfies the identity requirement. 56



                          52
                                 Id.
                          53
                                 Harpole v. U.S., No. A00-0176-CV (HRH), 2000 WL 1868952, at *5 (D. Alaska Nov. 3,
                          2000) (“This court may only grant relief in equity when there exists no speedy remedy at law.”).
                          54
                                  See Section II, supra. Pauk was sued in identical capacities in Oertwich I and the instant
                          action. Compare Ex. 1 at 1 (sued in individual and official capacities) with Compl. at 1 (same).
                          See Crowley v. Boothe, No. 3:13-cv-00106-TMB, 2015 WL 13298570, at *3 (D. Alaska Feb. 27,
                          2015) (assessing res judicata capacity-by-capacity); see also Conitz v. Teck Alaska Inc., No. 4:09-
                          cv-0020-RRB, 2009 WL 10677762, at *2 (D. Alaska Nov. 19, 2009) (res judicata applied when
                          same plaintiff sued same defendants in two actions).
                          55
                                 See Section II, supra.
                          56
                                  See, e.g., Crowley, 2015 WL 13298570, at *3-4 (identity requirement satisfied when gist
  HOLLAND &               of both complaints premised on same alleged misconduct); see also Conitz, 2009 WL 10677762,
  KNIGHT LLP              at *2 (same).
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS                         PAGE 12 OF 16
 Fax: (907) 263-6345      FOR FAILURE TO STATE A CLAIM
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                           Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 12 of 16
                                  Finally, the Court in Oertwich I reached a final decision on the merits of Oertwich’s

                          claims against Pauk. The claims against Pauk as an individual and member of the Tribe

                          were dismissed on sovereign immunity grounds after a fully-briefed round of motion

                          practice. 57 The claims against Pauk in all other capacities were dismissed with prejudice

                          after Oertwich ignored a court order to provide Pauk with a more definite statement. 58 The

                          Court subsequently entered final judgment in Pauk’s favor, 59 clearly satisfying the

                          requirement for a final judgment on the merits. 60 Therefore, all of Plaintiff’s claims against

                          Pauk, whether in his capacity as a Tribal member or officer or in any other capacity, are

                          barred by res judicata and should be dismissed (again).

                                  B.        Oertwich’s Claim Against the City for Punitive Damages is Barred by
                                            Res Judicata

                                  Oertwich’s claim for punitive damages against the City in both this case and

                          Oertwich I also share privity of parties and identity of claims for the same reasons

                          discussed above in the context of Pauk: the parties, subject matter, and underlying facts of

                          both cases are identical. Oertwich’s claim for punitive damages against the City was



                          57
                                  See Ex. 2 at 10-13, 15.
                          58
                                  Ex. 12.
                          59
                                  Ex. 13.
                          60
                                   See Miller v. Wright, No. 3:11-cv-05395 RBL, 2011 WL 4712245, at *4-5 (W.D. Wa. Oct.
                          6, 2011) (dismissal on sovereign immunity grounds supported res judicata) (aff’d by 705 F.3d 919,
                          928 (9th Cir. 2013) (“the district court also correctly concluded that res judicata bars this action”));
                          Leon v. IDX Sys. Corp., 464 F.3d 951, 962 (9th Cir. 2006) (dismissal with prejudice as sanction
  HOLLAND &               qualified as judgment on merits, noting “[f]ederal law dictates that a dismissal with prejudice bars
  KNIGHT LLP              a later suit under res judicata”).
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS                              PAGE 13 OF 16
 Fax: (907) 263-6345      FOR FAILURE TO STATE A CLAIM
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                           Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 13 of 16
                          dismissed with prejudice in Oertwich I because punitive damages are not available against

                          the City as a matter of law, and the Court subsequently entered final judgment in the City’s

                          favor. 61 The requirement for a final judgment on the merits is therefore satisfied as well. 62

                          Oertwich’s claim for punitive damages against the City is barred by res judicata and should

                          be dismissed (again).

                                 C.      Oertwich Fails to State a Claim for Injunctive Relief

                                 Oertwich’s complaint requests “[i]njunctive relief against City of Togiak” without

                          further explanation. 63 Each of the five causes of action Oertwich brings against the City is

                          premised solely on the City’s alleged role in allowing the Tribe to hold Oertwich in jail

                          and remove him from the town. 64 The complaint does not specify how any of Oertwich’s

                          injuries are capable of repetition, how any of those injuries are in imminent danger of being

                          repeated, how his injuries are not reparable with money damages, or how an injunction



                          61
                                 Exs. 3,4, and 11.
                          62
                                 See Stewart v. United States Bancorp., 297 F.3d 953, 957 (9th Cir. 2002) (“Supreme Court
                          precedent confirms that a dismissal for failure to state a claim under Rule 12(b)(6) is a ‘judgment
                          on the merits’ to which res judicata applies.”) (citing Federated Dep’t Stores v. Moitie, 452 U.S.
                          394, 399 n.3 (1981)).
                          63
                                 Compl., Request for Relief Section III.
                          64
                                  See id., ¶¶ 23-25 (alleging false imprisonment because Defendants “knew or should have
                          known they had no lawful basis to permit the [Tribe] to imprison Oertwich”); ¶¶ 26-28 (alleging
                          negligent infliction of emotional distress because Defendants “permitted [the Tribe to] unlawfully
                          imprison him”); ¶¶ 29-32 (alleging intentional infliction of emotional distress because Defendants
                          “permitt[ed] him to remain imprisoned at the City of Togiak jail”); ¶¶ 33-35 (alleging battery
                          because the City’s “jailers tackled him in the jail cell, bound him, and forcibly put him onto an
  HOLLAND &               airplane”); ¶¶ 36-39 (alleging a violation of 42 U.S.C. § 1983 because Defendants “unlawfully
  KNIGHT LLP              imprisoned Oertwich”).
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS                         PAGE 14 OF 16
 Fax: (907) 263-6345      FOR FAILURE TO STATE A CLAIM
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                           Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 14 of 16
                          against the City could possibly stop the Tribe from enforcing its banishment order against

                          Oertwich. In the absence of pleading the imminence of a repeatable injury, the City’s

                          ability to redress that injury, and the irreparability of his harm, Oertwich has not stated a

                          claim for injunctive relief and dismissing his request for that relief is appropriate. 65

                          V.      CONCLUSION

                                  For the foregoing reasons, Defendants request immediate dismissal with prejudice

                          of: (1) all claims against Pauk; (2) Plaintiff’s claim for punitive damages against the City;

                          and (3) Plaintiff’s claim for injunctive relief against the City.

                                  DATED at Anchorage, Alaska this 3rd day of February, 2020.

                                                                  HOLLAND & KNIGHT LLP
                                                                  Attorneys for Defendants

                                                                  By:     /s/ Christopher J. Slottee
                                                                          Matthew Singer (ABA No. 9911072)
                                                                          Christopher J. Slottee (ABA No. 0211055)
                                                                          420 L Street, Suite 400
                                                                          Anchorage, Alaska 99502
                                                                          Telephone: (907) 263-6300
                                                                          Facsimile: (907) 263-6345
                                                                          matt.singer@hklaw.com
                                                                          christopher.slottee@hklaw.com

                          65
                                  See Doe v. Yesner, 2019 WL 4196054, at *6 (D. Alaska Sept. 4, 2019) (holding “[p]laintiffs
                          have inadequately pled a claim for injunctive relief” because plaintiffs “ha[d] not demonstrated a
                          reasonable likelihood of future injury” and had merely “ma[de] an amorphous request for
                          injunctive relief”); Broomfield v. Craft Brew Alliance, Inc., No. 17-cv-01027-BLF, 2017 WL
                          3838453, at *12 (N.D. Cal. Sept. 1, 2017) (granting motion to dismiss claim for injunctive relief
                          in part because “[p]laintiffs . . . cannot show that they will be injured . . . again . . . and that the
                          future injury can be redressed by injunctive relief”); Harpole v. U.S., 2000 WL 1868952, at *5 (D.
                          Alaska Nov. 3, 2000) (“Plaintiff also fails to state a claim with respect to equitable and injunctive
  HOLLAND &               relief. This court may only grant relief in equity when there exists no speedy remedy at law. Here,
  KNIGHT LLP              plaintiff has a remedy at law . . . .”).
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS                              PAGE 15 OF 16
 Fax: (907) 263-6345      FOR FAILURE TO STATE A CLAIM
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                           Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 15 of 16
                                                         CERTIFICATE OF SERVICE

                                 I certify that on February 3, 2020, a true and correct copy of the foregoing document was

                          served via the Court’s CM/ECF electronically on the following counsel of record::

                                                Andy Pevehouse, ABA 0711099
                                                Gilman & Pevehouse
                                                130 South Willow Street, #3
                                                Kenai, AK 99611
                                                Email: alpevehouse@acsalaska.net


                                                                      /s/Christopher J. Slottee




  HOLLAND &
  KNIGHT LLP
420 L Street, Suite 400
Anchorage, AK 99501
Phone: (907) 263-6300     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS                       PAGE 16 OF 16
 Fax: (907) 263-6345      FOR FAILURE TO STATE A CLAIM
                          OERTWICH V. CITY OF TOGIAK, ET AL.
                          CASE NO. 3:20-CV-00018-SLG

                           Case 3:20-cv-00018-SLG Document 8 Filed 02/03/20 Page 16 of 16
